Statement by the President
Ladies and gentlemen, last week, on Wednesday, 14 May 2008, the terrorist organisation ETA carried out another attack in Spain. An officer of the Guardia Civil, Juan Manuel Piñuel Villalón, was killed by a car bomb in front of the police barracks in Legutiano, in Álava province. The European Parliament strongly condemns this despicable murder as well as the despicable act that resulted in injuries to other officers.
On behalf of the whole European Parliament, I should like to express our deep sorrow and sincere condolences to the family of the victim. I also wish to declare our solidarity with the people of Spain and with their public authorities, their democratic institutions and their security forces.
We will now keep silence in memory of the murdered police officer.
(The House rose for a minute's silence.)